

116 SRES 684 ATS: Calling on the Government of Cameroon and separatist armed groups from the English-speaking Northwest and Southwest regions to end all violence, respect the human rights of all Cameroonians, and pursue a genuinely inclusive dialogue toward resolving the ongoing civil conflict in Anglophone Cameroon.
U.S. Senate
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 684IN THE SENATE OF THE UNITED STATESSeptember 8, 2020Mr. Risch (for himself, Mr. Cardin, Mr. Young, Mr. Lankford, Mr. Rubio, Mr. Markey, Mr. Coons, Mr. Van Hollen, Ms. Baldwin, Mr. Durbin, Mr. Warner, Mr. Merkley, Mr. Kaine, Mr. Sullivan, Mr. Cruz, Mr. Booker, Mr. Brown, Ms. Klobuchar, Ms. Smith, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Foreign RelationsJanuary 1, 2021Committee discharged; considered, amended, and agreed to with an amended preambleRESOLUTIONCalling on the Government of Cameroon and separatist armed groups from the English-speaking Northwest and Southwest regions to end all violence, respect the human rights of all Cameroonians, and pursue a genuinely inclusive dialogue toward resolving the ongoing civil conflict in Anglophone Cameroon.Whereas Cameroon is beset with multiple security challenges, including a Boko Haram insurgency in the Far North region, cross-border conflict and criminality by Central African militia groups to the east, and a civil war involving the Government of Cameroon and Anglophone separatist armed groups in the Northwest and Southwest regions; Whereas the official actions and policies of the Francophone-dominated Government of Cameroon have repressed English-speaking Cameroonians politically and economically throughout the history of Cameroon, dating back to the reunification of British-administered Southern Cameroons and French Cameroun under a federal system in October 1961;Whereas, in June 1972, following a national referendum, a new constitution was adopted that abolished the federal system, changed the name of the country from the Federal Republic of Cameroon to the United Republic of Cameroon, and gave additional powers to the presidency; Whereas Paul Biya, the oldest head of state in Africa, has been the President of Cameroon since 1982, maintaining his grip on power by centralizing authority in the executive, undermining the Constitution of Cameroon, impeding democratic governance through corrupt practices, using security services to repress the opposition, and conducting elections marred by widespread irregularities and allegations of fraud;Whereas key decentralization reforms enacted in the Constitution of Cameroon in 1996, which mandated the establishment of a decentralized unitary state, equality of all citizens before the law, the equal status of French and English as official languages, and the establishment of local authorities with administrative and financial autonomy, remain largely unrealized, though an enabling law was adopted in December 2019;Whereas, throughout his tenure, President Biya has spent extended periods in Europe, pursued government policies exclusively benefitting the Francophone majority in Cameroon, and crippled many parastatals and private enterprises in the Northwest and Southwest regions, further marginalizing English-speaking Cameroonians;Whereas, in October 2016, English-speaking lawyers, students, and teachers in the Northwest and Southwest regions of Cameroon took to the streets to peacefully protest marginalization of English-speaking Cameroonians by the Government of Cameroon in the legal and education systems, as exemplified by the appointment of French-speaking judges and teachers in the Northwest and Southwest regions and the publishing of important legislation solely in the French language;Whereas those peaceful protests by English-speaking lawyers, students, and teachers were met with excessive force by the police and gendarmerie of Cameroon, which led to gross human rights violations, the arrest of lawyers, teachers, and Anglophone civic leaders, and their detention in the notorious Kondengui prison in Yaoundé;Whereas, amid broader protests across the Northwest and Southwest regions demanding greater autonomy from the central government of Cameroon, on October 1, 2017, the 56th anniversary of the end of British trusteeship over Southern Cameroons, the Anglophone crisis escalated as separatist armed groups declared independence from Cameroon;Whereas, in 2017, Anglophone separatist armed groups responded to the repressive and violent actions of the Government of Cameroon by targeting government officials and facilities as well as civilians and traditional leaders seen as sympathetic to the Government of Cameroon and brutally enforcing ghost town operations (general strikes) and school boycotts in the Northwest and Southwest regions;Whereas lengthy government-imposed shutdowns of the internet and social media in the Northwest and Southwest regions, totaling 240 days between 2017 and 2018, had a devastating impact on the economies and educational institutions in the regions, undermined freedom of expression, prevented the free flow of information related to the conflict, and restricted the ability of local communities to interact and communicate;Whereas the conflict in the Northwest and Southwest regions of Cameroon has caused considerable instability and human suffering, with more than 3,000 deaths linked to the conflict as of 2018, with more recent figures difficult to ascertain due to lack of access to the Northwest and Southwest regions, and according to United Nations agencies, as of 2020, approximately 3,000,000 people in Cameroon are in need of humanitarian assistance, approximately 60,000 Cameroonian refugees have fled to Nigeria, and approximately 700,000 persons are internally displaced;Whereas numerous credible reports from human rights monitors, including the United Nations High Commissioner for Human Rights, have documented the excessive use of force by government security forces against Cameroonian civilians living in the Anglophone regions, including the burning of villages, the use of live ammunition against protestors, arbitrary arrest and detention, torture, sexual abuse, and killing of civilians, including women, children, and the elderly;Whereas the Department of State 2019 Country Report on Human Rights Practices for Cameroon documented killings of civilians, kidnappings, abductions, and hostage taking, beatings, attacks on health workers and media, restrictions on movements of persons and goods, and use of child soldiers by armed Anglophone separatists;Whereas the United Nations Children's Fund estimates that more than 855,000 children are out of school due to the conflict, and the Department of State added Cameroon to the Child Soldiers Prevention Act List in the 2020 Trafficking in Persons Report as a foreign government identified during the previous year as having governmental armed forces, police, or other security forces, or government-supported armed groups that recruit or use child soldiers;Whereas United States citizen Charles Wesco was shot and killed near the town of Bamenda, Cameroon, on October 30, 2018, and, in November 2018, the Department of State stated, In memory of American missionary Charles Wesco and all others who have lost their lives in the Anglophone Crisis, we urge all sides to end the violence and enter into broad-based reconciliatory dialogue without preconditions.;Whereas, in June 2019, the Government of Switzerland announced that, together with the Centre for Humanitarian Dialogue, it was facilitating a dialogue between the Government of Cameroon and armed opposition groups to support a resolution of the Anglophone crisis;Whereas, in September 2019, President Biya hastily announced a Major National Dialogue, chaired by Prime Minister Ngute from September 30 to October 4, 2019, in Yaoundé, to examine the ways and means to respond to the deeply-held aspirations of the populations in the Northwest and Southwest;Whereas, though the Major National Dialogue led to some concessions by the Government of Cameroon on broader democratization issues, such as the release of some political prisoners, including the leader of the Cameroon Renaissance Movement, Maurice Kamto, and some of his associates after nine months of detention, it failed to bring separatist groups to the table;Whereas, since the Major National Dialogue, the killing of civilians and other atrocities continue to be recorded across the Northwest and Southwest regions, including in towns and villages such as Babanki, Bamenda, Bangem, Buea, Mamfe, Muyuka, Pinyin, and Ngarbuh, and the Government of Cameroon recently has resumed its attack on the political opposition, placing Mr. Kamto under house arrest and detaining dozens of his supporters; Whereas national and international outrage followed the massacre of at least 23 people, including 15 children and 2 pregnant women, by government security forces and allied militia on February 14, 2020, in Ngarbuh, Donga Mantung division, in the Northwest region, and a commission of inquiry established by Cameroonian authorities ultimately led to the arrest and charging of 3 soldiers for murder;Whereas, on June 5, 2020, amidst increasing concern over attacks on freedom of the press and detention of journalists on politically motivated charges in recent years, Cameroon authorities confirmed that an Anglophone journalist covering the conflict, Samuel Ajiekah Abuwe, known as Wazizi, who was arrested in August 2019 and transferred to a military facility, died in custody shortly after his arrest, an acknowledgment that led to widespread condemnation and calls for an independent inquiry; Whereas the Rapid Intervention Battalion (BIR) of the Government of Cameroon, which has been accused of torture and extrajudicial killings and implicated in massacres like that of February 14, 2020, has received training and support from the United States, potentially in contravention of legal requirements that no assistance shall be furnished … to any unit of the security forces of a foreign country if the Secretary of State has credible information that such unit has committed a gross violation of human rights;Whereas, in February 2019, the Department of State announced that it would withhold some security assistance to Cameroon, including equipment and training, citing credible allegations of human rights violations by state security forces and a lack of investigation, accountability, and transparency by the Government of Cameroon in response;Whereas, on December 26, 2019, the United States terminated the designation of Cameroon as a beneficiary under the African Growth and Opportunity Act (19 U.S.C. 3701 et seq.) because the Government of Cameroon currently engages in gross violations of internationally recognized human rights;Whereas a European Parliament resolution, passed on April 18, 2019, urged inclusive political dialogue to resolve the Anglophone crisis, called for the conflict to be considered by the United Nations Security Council, and urged the European Union to use the political leverage provided by development aid and other bilateral programmes to enhance the defense of human rights in Cameroon;Whereas France maintains considerable interests in Cameroon, including significant economic and security cooperation, but has not adequately used its influence to stem atrocities committed in the Anglophone regions or support stronger international action to seek resolution to the conflict;Whereas the United Nations Resident and Humanitarian Coordinator for Cameroon stated on January 24, 2019, that Cameroon can no longer be a forgotten crisis; it needs to be high on our agenda, and, on June 22, 2020, a group of former world leaders and 5 Nobel Peace Laureates called on the United Nations Security Council and the United Nations Secretary-General, the African Union, the Commonwealth of Nations, and La Francophonie to ensure that Cameroon’s Anglophone conflict is on the agenda of the forthcoming UN Security Council meeting and all UNOCA sessions before the UNSC;Whereas, on May 13, 2019, an Arria-formula meeting on the humanitarian crisis in Cameroon was held for the United Nations Security Council, but a formal meeting on the situation in Cameroon has not yet been placed on the United Nations Security Council agenda;Whereas, on July 1, 2020, in Resolution 2532 (2020), the United Nations Security Council unanimously underlined its support of the appeal of the United Nations Secretary-General for a global ceasefire in all conflicts as the world battles the COVID–19 pandemic; andWhereas there is a significant Cameroonian diaspora in the United States, and Cameroon is a longstanding security partner and aid recipient of the United States, participating in the Trans-Sahara Counterterrorism Partnership (TSCTP) led by the Department of State and in United States-supported efforts to counter Boko Haram and the Islamic State–West Africa, both of which have mounted terrorist operations in the Far North region of Cameroon since 2014: Now, therefore, be it That the Senate—(1)strongly condemns abuses committed by state security forces and armed groups in the Northwest and Southwest regions of Cameroon, including extrajudicial killings and detentions, the use of force against civilians and nonviolent protestors, torture, rape, kidnappings, and other forms of violence against women, and violations of the freedoms of press, expression, and assembly;(2)urges all parties to the Anglophone conflict in Cameroon, including political opposition groups, to—(A)conclude and uphold an immediate ceasefire;(B)guarantee unfettered humanitarian access and assistance to the Northwest and Southwest regions;(C)exercise restraint and ensure that political protests are peaceful; and(D)establish a credible process for an inclusive dialogue that includes all relevant stakeholders, including from civil society, to achieve a sustainable political solution that respects the rights and freedoms of all of the people of Cameroon;(3)affirms that the United States Government continues to hold the Government of Cameroon responsible for safeguarding the safety, security, and constitutional rights of all citizens, regardless of their region of origin or the regions in which they reside, or their religious beliefs or political views;(4)urges the Government of Cameroon to—(A)initiate a credible, inclusive, good-faith effort to end the armed conflict in the Northwest and Southwest regions of Cameroon by addressing the root causes of the crisis and grievances and seeking nonviolent solutions to resolve the conflict, including possibly involving an independent mediator in negotiations;(B)follow through on initiatives developed to address the grievances that sparked the conflict, including the National Commission for the Promotion of Bilingualism and Multiculturalism, the Ministry of Decentralization and Local Development, and the National Disarmament, Demobilization, and Reintegration Committee;(C)fully implement recommendations of the Major National Dialogue held in late 2019;(D)respect the rule of law and the constitutional rights of all Cameroonians, including members of the political opposition, civil society activists, and journalists;(E)allow for credible, independent, and transparent investigations of all allegations of human rights abuses committed in the Northwest and Southwest regions;(F)release all political prisoners and journalists currently detained and immediately stop all arbitrary detention, torture, forced disappearances, deaths in custody, and inhumane prison conditions; and(G)work with United States law enforcement to thoroughly investigate and prosecute those responsible for the murder of Charles Wesco;(5)urges the Anglophone armed separatist groups to—(A)engage peacefully with government officials to express grievances and engage in nonviolent efforts to resolve the conflict, including participation in a credible and inclusive dialogue, possibly involving an independent mediator;(B)immediately cease human rights abuses, including killings of civilians, torture, kidnapping, and extortion;(C)immediately end coercive and violent enforcement of the school boycott in the Northwest and Southwest regions and attacks on schools, teachers, and education officials, and allow for the peaceful and safe return of all students to class; and(D)publicly condemn the illegal detention and kidnapping of civilians; (6)urges the Department of State, Department of the Treasury, and United States Agency for International Development, in coordination with other relevant Federal departments and agencies, to—(A)consider imposing targeted sanctions on individual government and separatist leaders responsible for extrajudicial killings, torture, or other gross violations of internationally recognized human rights;(B)press the Government of Cameroon to provide unfettered humanitarian access to vulnerable populations in the Northwest and Southwest regions of Cameroon;(C)support credible efforts to address the root causes of the conflict and to achieve sustainable peace and reconciliation, possibly involving an independent mediator, and efforts to aid the economic recovery of and fight coronavirus in the Northwest and Southwest regions; (D)support humanitarian and development programming, including to meet immediate needs, advance nonviolent conflict resolution and reconciliation, promote economic recovery and development, support primary and secondary education, and strengthen democratic processes, including political decentralization, enshrined as a fundamental principle of state governance in the Constitution of Cameroon;(E)continue to limit security assistance to Cameroon and ensure that United States training and equipment is not being used to facilitate human rights abuses in the Northwest and Southwest regions;(F)prioritize efforts to help develop and sustain effective, professional civilian oversight of law enforcement and security services in Cameroon to ensure they are held accountable for abuses; and(G)engage in an ongoing effort to ensure that the crisis in the Anglophone regions is discussed in international fora, including the United Nations Security Council, that focus on urgent international diplomatic engagement and response; and(7)urges members of the international community to—(A)join in a strategic collective effort to pressure the Government of Cameroon and separatist armed groups, including through the use of available diplomatic and punitive tools, to immediately conclude and uphold a ceasefire, participate in an inclusive and meaningful dialogue to address the root causes of the conflict and pending grievances, and seek nonviolent solutions to the conflict, including by possibly involving an independent and credible international mediator;(B)mobilize and coordinate funding for local and international organizations to provide humanitarian and development assistance, including to fight coronavirus, to communities affected by the crisis in the Northwest and Southwest regions of Cameroon;(C)leverage bilateral relationships to encourage key partners of Cameroon, particularly France, to help foster a peaceful resolution to the crisis in the Northwest and Southwest regions of Cameroon, potentially with the involvement of an independent mediator, and implement a mutually agreed-upon program to address longstanding grievances and marginalization; and (D)use regional and international fora, including the African Union, the Economic Community of Central African States, and the United Nations Security Council to— (i)discuss the ongoing crisis in the Northwest and Southwest regions of Cameroon; (ii)push for a cessation of violence, an expedient resolution, and the implementation of a mutually agreed-upon program for addressing the root causes and pending grievances; and (iii)maintain calls for the investigation and prosecution of human rights abuses and crimes committed against civilians. 